Citation Nr: 1225330	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  02-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to March 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2000 and August 2002 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and December 2003, November 2006, September 2008, and October 2010 Board remands.

In May 2003, the Veteran testified at a Board hearing.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Remand is required to provide the Veteran with a videoconference hearing.  In May 2003, the Veteran appeared at a personal hearing at the Nashville, Tennessee RO before a Veterans Law Judge who has since retired from the Board.  The Veterans Law Judge who conducts a hearing must participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  When a circumstance such as in this case occurs, the Board notifies the Veteran that he or she has a right to an additional hearing.  The Veteran then has thirty days to request a hearing before a new Veterans Law Judge, who would then decide the case.  Such notice was provided to the Veteran in June 2012.  That same month, the Veteran responded by requesting a Board videoconference hearing.  See 38 C.F.R. § 20.700(e) (2011). 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, in accordance with applicable procedures.  38 C.F.R. § 20.700(a), (e), 20.704(a), (f) (2011).  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


